The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                           February 25, 2021

                                2021COA24

No. 19CA2021, Deines v. Atlas Energy — Torts — Personal
Injury — Negligence — Proximate Cause

     In this negligence action, a division of the court of appeals

considers when proximate cause can be determined as a matter of

law in the context of a secondary highway accident.

     The plaintiff in this case sued defendants for allegedly causing

an oil spill on a highway, necessitating a road closure. Fifteen

minutes after the closure, while cars were being diverted to a

nearby exit, plaintiff’s car was struck from behind by a third party.

Applying a four-part test used by some other state and federal

courts, the district court granted summary judgment to defendants,

concluding, as a matter of law, that defendants’ conduct was not

the proximate cause of plaintiff’s injuries, because the car accident
was an unforeseeable intervening cause. The court relied primarily

on the fact that other drivers had managed to avoid accidents.

     The division clarifies that proximate cause and foreseeability,

including in the context of a subsequent accident, must be analyzed

based on the totality of the circumstances of each case, and not by

application of any mechanistic test. Further, proximate cause is

not determined from hindsight but rather from the defendant’s

perspective at the time of the alleged negligent conduct. Because a

rational jury could have concluded that the accident resulting in

plaintiff’s injuries was foreseeable, the division reverses the grant of

summary judgment and remands for further proceedings.
COLORADO COURT OF APPEALS                                        2021COA24


Court of Appeals No. 19CA2021
Weld County District Court No. 18CV59
Honorable Todd Taylor, Judge


Grantland Deines,

Plaintiff-Appellant,

v.

Atlas Energy Services, LLC; Anadarko Petroleum Corporation; Consolidated
Divisions, Inc., d/b/a CDI Environmental Contractor; and Mario Fernandez-
Tapia,

Defendants-Appellees.


                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                Division VII
                         Opinion by JUDGE HARRIS
                         Fox and Grove, JJ., concur

                        Announced February 25, 2021


Ramos Law, Brian Hugen, Wheat Ridge, Colorado, for Plaintiff-Appellant

Darling Milligan PC, Jason B. Wesoky, D.J. Marcus, Denver, Colorado, for
Defendant-Appellee Atlas Energy Services, LLC

Holland & Hart LLP, Stephen G. Masciocchi, Jessica M. Schmidt, Denver,
Colorado, for Defendant-Appellee Anadarko Petroleum Corporation

Montgomery Amatuzio Chase Bell Jones LLP, Max K. Jones, Jr., Denver,
Colorado; The Morrow Law Firm, LLC, William Tobias Morrow, Eastlake,
Colorado, for Defendants-Appellees Consolidated Divisions, Inc. and Mario
Fernandez-Tapia
¶1    In this personal injury action, we review the district court’s

 grant of summary judgment in favor of defendants, Atlas Energy

 Services, LLC; Anadarko Petroleum Corporation; Consolidated

 Divisions, Inc. (CDI), and Mario Fernandez-Tapia. The district court

 determined that defendants’ alleged negligence in causing 1,000

 gallons of hazardous liquid to spill onto a highway was not, as a

 matter of law, the proximate cause of the injuries sustained by

 plaintiff, Grantland Deines, who was rear-ended approximately forty

 minutes later, as he came to a stop in a line of traffic being diverted

 off the highway to a nearby exit.

¶2    On appeal, Deines says that the district court erred in

 resolving the case on summary judgment, because the issue of

 proximate cause should have gone to the jury. We agree.

 Accordingly, we reverse the judgment and remand for further

 proceedings.




                                     1
                           I.   Background1

¶3    On a December night in 2017, Mario Fernandez-Tapia, driving

 a truck owned by Atlas or CDI, was traveling eastbound on

 Interstate 76 near the town of Hudson. At about 6:20 p.m., town

 officials received a report of a hazardous material spill on the

 highway. By 6:40 p.m., officials had closed both lanes of I-76 and

 were diverting traffic to an exit located about three-tenths of a mile

 from the spill.

¶4    Cars began to back up on the highway. Fifteen minutes after

 the highway closure, Deines approached the scene. He noticed an

 oncoming car flash its lights and an emergency vehicle drive by, so

 he turned off his cruise control and started to slow down. Moments

 later, as he “crested” a “slight incline,” he saw a line of twenty to

 thirty stopped cars in front of him and “applied his brakes.” Ten

 seconds later, Omar Campa-Borrego crashed into the back of

 Deines’s pickup truck, causing Deines to suffer catastrophic

 injuries.




 1 In reviewing the order granting summary judgment, we recount
 the facts in the light most favorable to Deines, as the nonmoving
 party. See P.W. v. Children’s Hosp. Colo., 2016 CO 6, ¶ 4 n.1.

                                     2
¶5    Deines sued defendants, alleging that their negligence, which

 resulted in the oil spill, was a cause of his injuries. Defendants

 moved for summary judgment on the ground that Campa-Borrego’s

 negligence was an unforeseeable intervening cause that broke the

 chain of causation arising from the original negligent conduct.

¶6    The district court agreed, concluding that

           [t]he undisputed facts here support only one
           conclusion: the oil spill was not the proximate
           cause of Deines’s injuries. As a matter of law,
           it was not reasonably foreseeable that Campa-
           Borrego would fail to pay attention and fail to
           notice that Deines had stopped in front of him
           more than a half-hour after the oil spill and
           nearly a third of a mile away. Campa-
           Borrego’s negligence is too attenuated from the
           oil spill for the oil spill to be considered a
           proximate cause of the accident that injured
           Deines.

¶7    Deines appeals, contending that whether Campa-Borrego’s

 negligence constituted an independent intervening cause is a fact

 question for the jury.

                   II.    Summary Judgment Order

                          A. Standard of Review

¶8    We review an order granting summary judgment de novo.

 Dep’t of Revenue v. Agilent Techs., Inc., 2019 CO 41, ¶ 15.



                                   3
  Summary judgment is only proper when the pleadings, affidavits,

  depositions, and admissions show that there is no genuine issue as

  to any material fact and the moving party is entitled to judgment as

  a matter of law. Civ. Serv. Comm’n v. Pinder, 812 P.2d 645, 649

  (Colo. 1991).

¶9        In considering whether summary judgment is appropriate, a

  court grants the nonmoving party the benefit of all favorable

  inferences that may reasonably be drawn from the undisputed facts

  and resolves all doubts against the moving party. Agilent Techs.,

  ¶ 15.

¶ 10      Summary judgment is a drastic remedy, and it should only be

  granted when it is clear that the applicable legal standards have

  been met. Westin Operator, LLC v. Groh, 2015 CO 25, ¶ 21. Issues

  of negligence and proximate cause are matters generally to be

  resolved by the jury, and only in the “clearest of cases where the

  facts are undisputed and reasonable minds can draw but one

  inference from them” should such issues be determined as a matter

  of law. Starks v. Smith, 475 P.2d 707, 707 (Colo. App. 1970) (not

  published pursuant to C.A.R. 35(f)).




                                    4
                                B. Analysis

¶ 11   A finding of negligence does not impose liability on a defendant

  unless the negligence proximately caused the plaintiff’s injury. See

  Vititoe v. Rocky Mountain Pavement Maint., Inc., 2015 COA 82, ¶ 37.

  While some confusion persists in the terminology used to explain

  principles of causation, see Rocky Mountain Planned Parenthood,

  Inc. v. Wagner, 2020 CO 51, ¶ 27, for purposes of our decision, we

  need not look beyond some well-established rules.

¶ 12   To prove causation, the plaintiff must show, first, that, but for

  the alleged negligence, the harm would not have occurred. Reigel v.

  SavaSeniorCare L.L.C., 292 P.3d 977, 985 (Colo. App. 2011). The

  requirement of but-for causation is satisfied “if the negligent

  conduct in a ‘natural and continued sequence, unbroken by any

  efficient, intervening cause, produce[s] the result complained of,

  and without which that result would not have occurred.’” Smith v.

  State Comp. Ins. Fund, 749 P.2d 462, 464 (Colo. App. 1987)

  (citation omitted); see also Groh v. Westin Operator, LLC, 2013 COA

  39, ¶ 50 (Causation may be found where the negligent actor “sets in

  motion a course of events” that leads to the plaintiff’s injury.), aff’d,

  2015 CO 25.


                                      5
¶ 13   Still, tort law does not impose liability on an actor for all harm

  factually caused by the actor’s tortious conduct. Raleigh v.

  Performance Plumbing & Heating, 130 P.3d 1011, 1022 (Colo. 2006).

  Thus, in addition to establishing but-for causation, the plaintiff

  must also demonstrate proximate cause. Because “foreseeability is

  the touchstone of proximate cause,” Westin Operator, 2015 CO 25,

  ¶ 33 n.5, to establish a negligence claim, the plaintiff must prove

  that the harm incurred was a “reasonably foreseeable” consequence

  of the defendant’s negligence, Vanderbeek v. Vernon Corp., 50 P.3d

  866, 872 (Colo. 2002). Proximate cause may be established even

  where the actor did not and could not foresee the precise way the

  injury would come about. Webb v. Dessert Seed Co., 718 P.2d

  1057, 1062-63 (Colo. 1986).

¶ 14   An intervening cause that breaks the chain of causation from

  the original negligent act becomes the proximate cause of the

  plaintiff’s injury, relieving the wrongdoer of liability. Albo v.

  Shamrock Oil & Gas Corp., 160 Colo. 144, 146, 415 P.2d 536, 537

  (1966). But an intervening act of a third party — even an

  intentionally tortious or criminal act — does not immunize the

  defendant from liability if the intervening act is itself reasonably


                                      6
  foreseeable. Ekberg v. Greene, 196 Colo. 494, 496, 588 P.2d 375,

  376 (1978); see also Albo, 160 Colo. at 146-47, 415 P.2d at 537

  (“[T]he mere fact that other forces have intervened between the

  defendant’s negligence and the plaintiff’s injury does not absolve

  the defendant where the injury was the natural and probable

  consequence of the original wrong and might reasonably have been

  foreseen.”) (citation omitted). To absolve the defendant of

  responsibility, the intervening cause must be fully independent of,

  and not have been set in motion by, the original negligence. See

  Cooke v. Nationwide Mut. Fire Ins. Co., 14 So. 3d 1192, 1195 (Fla.

  Dist. Ct. App. 2009).

¶ 15   The question in this appeal is narrow: Could any rational juror

  find that the intervening cause — the traffic accident that injured

  Deines — was reasonably foreseeable based on defendants’

  negligent act of causing an oil spill on the highway?

¶ 16   In assessing whether an intervening cause is unforeseeable,

  such that it breaks the connection between the original negligence

  and the plaintiff’s injuries, Colorado courts look at the specific facts

  and circumstances of the case. See Hayes v. Williams, 17 Colo.

  465, 473, 30 P. 352, 355 (1892) (noting that proximate cause is


                                     7
  determined by the “associated facts and circumstances” of the

  case). We reject defendants’ suggestion, which the district court

  appears to have accepted, that our own case law provides

  insufficient guidance for resolving the parties’ dispute. The factors

  defendants point to — temporal and spatial proximity of the injury

  to the original negligent conduct, the unlikelihood of the occurrence

  of the intervening act, and the intervening act’s attenuation from

  the situation created by the wrongdoer — are, as we explain in a

  moment, already part of our courts’ analyses, explicitly or implicitly.

¶ 17   To be sure, our case law makes clear that sometimes, albeit

  infrequently, proximate cause is a matter of law for the court,

  because the intervening act is so independent and so extraordinary

  that the plaintiff’s injuries are clearly the result of the intervening

  act and not fairly attributable to the defendant’s original negligence.

¶ 18   In Smith, for example, the agent for the state’s unemployment

  insurance fund negligently rejected the decedent’s vocational

  rehabilitation plan, causing him to lose a job opportunity. 749 P.2d

  at 463. Nearly a month later, the decedent crashed his motorcycle

  while he was driving under the influence of alcohol. The decedent’s

  wife sued the agent and the insurance fund, asserting that, but for


                                      8
  the agent’s negligence, on the night of the accident, the decedent

  “would have been home in bed instead of out on the roadway

  because he would have been going to work the next day.” Id. A

  division of this court affirmed the district court’s grant of summary

  judgment for the defendants, concluding that “decedent’s death was

  occasioned by an independent, intervening cause — the motorcycle

  accident — which could not have reasonably been foreseen to occur

  as a result of the wrongful delay in approving his vocational

  rehabilitation plan.” Id. at 464. Explicit or implicit in the court’s

  conclusion was a consideration of the fact that the decedent’s

  injuries occurred long after the negligent conduct, the accident was

  entirely disconnected from the circumstances created by the agent’s

  negligence, and the harm was independently attributable to

  unforeseeable circumstances like the decedent’s intoxication and

  physical condition that prevented him from safely operating the

  motorcycle. Id.

¶ 19   Similarly, in Walcott v. Total Petroleum, Inc., 964 P.2d 609, 611

  (Colo. App. 1998), the division concluded that summary judgment

  was proper where the plaintiff sued a gas station after a man with

  whom she had argued dispensed a small amount of gas into a paper


                                     9
  cup at the station, then returned to the scene of the earlier

  argument, threw the gasoline on the plaintiff, and set her on fire.

  The division determined that the assailant’s conduct was an

  independent intervening act because “the risk that a purchaser

  would intentionally throw gasoline on a victim and set the victim on

  fire was not reasonably foreseeable.” Id. at 612.

¶ 20   But generally, it is the jurors’ job to consider all the facts and

  circumstances, and to use their common sense to make the call

  regarding the foreseeability of an intervening act. We may take that

  job away from the jury only when we are firmly convinced that every

  rational juror would have to find that the intervening act was fully

  independent and unforeseeable — essentially, that the plaintiff’s

  injury was “merely an improbable freak,” as it relates to the original

  negligence. Cooke, 14 So. 3d at 1194.

¶ 21   In assessing whether proximate cause is a matter of fact or

  law in a particular case, our appellate courts have never imposed

  bright-line rules. So, for example, while temporal or spatial

  proximity is a consideration, a division of this court held in Groh,

  ¶¶ 8, 53, that proximate cause was a jury question even though the

  car accident involving plaintiff occurred an hour after, and fifteen


                                    10
  miles away from the site of, the defendant’s act of negligently

  evicting the plaintiff from a hotel, and even though the driver was

  distracted and intoxicated at the time of the accident, see id. at

  ¶ 51; id. at ¶ 111 (Furman, J., concurring in part and dissenting in

  part).

¶ 22   And while the nature of the intervening act — ordinary versus

  extraordinary — is a consideration, our supreme court recognized

  in Ekberg that foreseeability was properly determined by the jury

  even where the intervening act constituted intentional criminal

  conduct. 196 Colo. at 496-97, 588 P.2d at 376. The plaintiffs in

  that case were injured in a fire while they were using the public

  restroom at a gas station. At some point before the plaintiffs

  entered, vandals had cut some tubing on a heater negligently

  installed by the gas station’s owner, causing natural gas to escape

  into the restroom. Because the only light in the room was broken,

  the plaintiffs lit a match, which ignited the gas and created a flash

  fire. Id. at 496, 588 P.2d at 376. The court of appeals reversed the

  jury verdict in favor of the plaintiffs, concluding that, as a matter of

  law, the owner’s negligence was not the proximate cause of the

  plaintiffs’ injuries. But the supreme court disagreed, reasoning that


                                     11
  given prior acts of vandalism and the public’s use of the restroom,

  there was “sufficient evidence upon which the jury could have

  concluded that the vandalism of the restroom” was reasonably

  foreseeable. Id.

¶ 23   While attenuation of the injuries from the original negligence

  is another consideration, a division of this court concluded in

  Estate of Newton v. McNew, 698 P.2d 835, 837 (Colo. App. 1984),

  that foreseeability was a fact question, even though the defendant’s

  negligence and the plaintiff’s injuries were separated by numerous

  and seemingly random acts. The defendant in Newton, the

  supervisor at a construction site, left trash smoldering at a

  relatively safe area of the site. Id. at 836-37. After the workmen

  left, two boys who lived nearby went to the construction site, and

  one boy picked up a piece of paper. The paper burned his fingers,

  causing him to throw the paper into the air. The wind blew the

  paper onto the adjacent property, where some weeds and a shed

  caught fire. Id. at 837. When the fire department arrived, the

  plaintiff, a neighbor of the property owner, offered to assist the fire

  fighters. After thirty minutes of hosing down the property owner’s

  house, the plaintiff suffered a heart attack and died. Id. The


                                     12
  defendant argued that the boys’ conduct in spreading the fire was

  an intervening cause, but the division concluded that the jury could

  have found all of the intervening acts foreseeable and within the

  scope of the original risk. Id.

¶ 24   Thus, our proximate cause analysis is governed not by

  “mechanistic rules of law” but by an evaluation of “what is

  reasonable in each factual setting.” Ekberg, 196 Colo. at 497, 588

  P.2d at 377.

¶ 25   Our evaluation in this case is substantially informed by our

  court’s prior decision involving a similar factual setting. In Banyai

  v. Arruda, 799 P.2d 441 (Colo. App. 1990), two motorists were

  involved in an accident during a blizzard. The plaintiff, a police

  officer, responded to the scene. Id. at 442. After some time on the

  side of the road interacting with the motorists, the plaintiff returned

  to her vehicle and was rear-ended by two other drivers. She sued

  the motorists involved in the initial accident, alleging that their

  negligence was a cause of her injuries. Id.

¶ 26   The district court granted summary judgment for the

  defendants, concluding that the second, colliding driver’s negligence

  was, as a matter of law, an unforeseeable intervening act and


                                     13
  therefore the proximate cause of the plaintiff’s injuries. Id. A

  division of this court reversed on the basis that the foreseeability of

  the second driver’s negligent act was a fact question for the jury.

  Id. at 443.

¶ 27   Defendants in this case minimize Banyai’s holding, contending

  that it turned on the plaintiff’s status as a police officer and the

  defendants’ knowledge of the deteriorating road conditions. We

  disagree. The division’s point was that a reasonable jury,

  considering all the circumstances, including the weather

  conditions, could have found that the defendants’ negligence was a

  cause of the plaintiff’s injuries because each of the intervening acts

  — the plaintiff’s decision to stop and a subsequent accident — were

  reasonably foreseeable.

¶ 28   Viewing the relevant case law on a spectrum, with Smith and

  Walcott on one end — where the issue of foreseeability is so clear

  cut as to be nondebatable — and Banyai, Groh, Ekberg, and Newton

  closer to the other end — where reasonable people could differ on

  the issue of foreseeability — we conclude that this case falls much

  closer to Banyai than to Smith.




                                     14
¶ 29   In reaching a different conclusion, the district court explained

  that “proximate cause can be determined as a matter of law when

  the undisputed facts show a plaintiff was injured in a traffic jam (1)

  at a different location and (2) later time (3) by a force other than

  what caused the traffic jam in the first place.” The court found that

  the time and distance between the spill and the accident rendered

  Deines’s injuries so attenuated from defendants’ negligent conduct

  that proximate cause could not be established as a matter of law.

  Moreover, and more importantly, Campa-Borrego’s negligence was

  so out of the ordinary that it was unforeseeable as a matter of law

  and became the proximate cause of Deines’s injuries.

¶ 30   The accident occurred forty minutes after the oil spill and

  fifteen minutes after the highway was closed and officials began

  diverting traffic to the exit. The location of the spill was about

  three-tenths of a mile away from the scene of the collision. In our

  view, neither the timing nor the distance is dispositive as a matter

  of law. See Groh, ¶¶ 8, 53 (proximate cause a fact issue where

  plaintiff’s injuries sustained an hour after and fifteen miles away

  from the location of defendant’s negligent conduct); see also

  Newton, 698 P.2d at 837 (proximate cause a fact issue where


                                     15
  plaintiff’s death occurred more than thirty minutes after

  defendant’s negligent conduct).

¶ 31   Some of the cases on which the district court relied involved

  more substantial lapses of time. See Baumann v. Zhukov, 802 F.3d

  950, 952-53 (8th Cir. 2015) (fifty-five minutes between the

  defendant’s negligent act and the plaintiff’s injuries); Blood v. VH-1

  Music First, 668 F.3d 543, 545 (7th Cir. 2012) (four hours between

  the defendant’s negligent act and the plaintiff’s injuries); Howard v.

  Bennett, 2017 S.D. 17, ¶¶ 2, 4 (hour and forty minutes between the

  defendant’s negligent act and the plaintiff’s injuries).

¶ 32   And courts in other jurisdictions have come out the other way,

  concluding that even when the defendant’s negligent conduct is

  separated by substantial time and distance from the accident that

  caused the plaintiff’s injuries, proximate cause is a fact question for

  the jury. See Cooke, 14 So. 3d at 1193 (foreseeability was fact

  question where accident occurred an hour after and a mile and a

  half away from the defendant’s negligent act); Smith v. Com.

  Transp., Inc., 470 S.E.2d 446, 449 (Ga. Ct. App. 1996)

  (foreseeability was fact question where accident occurred five or six

  hours after and two miles away from the defendant’s negligent act);


                                     16
  Lasley v. Combined Transp., Inc., 227 P.3d 1200, 1204 (Or. Ct. App.

  2010) (foreseeability was fact question where accident occurred

  ninety minutes after and four miles away from the defendant’s

  negligent act of spilling glass on highway).

¶ 33   The competing case law simply confirms for us that, in most

  instances, reasonable people could differ on the question of whether

  an intervening act is foreseeable. Hence, our strong preference for

  allowing the jury to decide the question.

¶ 34   The district court’s primary focus, though, was on Campa-

  Borrego’s poor driving. Because “numerous other vehicles had

  managed to stop without problem,” and no other accidents had

  occurred as a result of the spill, the district court concluded that

  Campa-Borrego’s failure to stop was extraordinary and therefore

  unforeseeable as a matter of law. In our view, the evidence, viewed

  in the light most favorable to Deines, does not support the court’s

  conclusion.

¶ 35   First, the only driver known to have “managed to stop without

  problem” was Shale McAfee, the driver of the car directly in front of

  Deines when the collision occurred. According to the district court,

  McAfee testified that “he was traveling on the highway at 75 mph,


                                    17
  saw a string of taillights ahead, and was able to ‘coast down’ to a

  stop over 15 seconds without [braking] hard.” True, but McAfee

  also said, more specifically, that as he headed down the highway

  toward the exit, he drove around “a blind curve” and only then saw

  the string of taillights, which he described as an unexpected and

  “sudden stop of traffic.” He did not see any emergency vehicles or

  personnel until after he had stopped in the line of cars.

¶ 36   Deines did not specifically say that he managed to stop

  without problem. He recounted that as he drove down the highway,

  he noticed an oncoming car flash its lights and an emergency

  vehicle drive by, so he deactivated the cruise control and began to

  slow down. As he “crested” an “incline,” he saw a line of stopped

  cars in front of him. He “applied [his] brakes,” and ten seconds

  later, possibly before he even stopped behind McAfee’s car, Campa-

  Borrego plowed into him from behind.

¶ 37   There is nothing in the record to indicate, one way or the

  other, whether the other twenty or thirty drivers managed to stop

  without any problem.

¶ 38   Second, the accident involving Deines and Campa-Borrego was

  not, in fact, the only accident that night. Defendants concede that


                                    18
  one other accident occurred around the same time, while, according

  to Deines, the evidence suggests that as many as five accidents may

  have occurred.

¶ 39   The town’s deputy marshal testified that due to the road

  closure, the area near the oil spill was “very dangerous.” He

  described “a lot of traffic,” with cars spread across the lanes.

¶ 40   True, Campa-Borrego was cited for careless driving, and both

  the Colorado State Patrol accident report and Deines’s complaint

  allege that Campa-Borrego was inattentive or distracted. But that

  is hardly the kind of extraordinary conduct necessary to constitute

  an unforeseeable intervening cause.

             A driver who negligently creates a highway
             obstruction “must reasonably foresee the
             probability of some injury from his negligent
             acts, not only from careful drivers of other
             vehicles but also from negligent ones, so long
             as the act of the other driver is not so
             ‘extraordinary’ as to be not reasonably
             foreseeable.”

  Baumann, 802 F.3d at 956 (citations omitted); see also Smith, 470

  S.E.2d at 448 (To say that another driver’s negligent conduct is an

  unforeseen intervening cause of the plaintiff’s injuries is “illogical,”




                                     19
  as every negligent intervening act “will not be reasonable or

  normal,” but not all intervening negligent acts “cut off liability.”).

¶ 41   The question is not, as the district court suggested, whether,

  in light of the facts and circumstances after the spill, including the

  conduct of other drivers, Campa-Borrego should have been able to

  stop before he hit Deines. The question for proximate cause

  purposes is whether defendants should have reasonably foreseen

  that if they caused an oil spill on a highway at night, an accident

  relatively close in time and place to the spill might result. See

  Restatement (Second) of Torts § 435 cmt. d (Am. L. Inst. 1965) (For

  foreseeability purposes, “[w]hat the actor does or should expect

  depends upon the circumstances which he knows or should know

  and his forecast in the light of these circumstances as to what is

  likely to happen.”); Mellen v. Lane, 659 S.E.2d 236, 246 (S.C. Ct.

  App. 2008) (Foreseeability, as a component of proximate cause, “is

  not determined from hindsight, but rather from the defendant’s

  perspective at the time of the alleged [action].”) (citation omitted).




                                     20
  We conclude that the district court erred in answering that question

  as a matter of law.2

¶ 42       Finally, we turn to Anadarko’s separate argument that

  summary judgment was properly granted in its favor, even if the

  court erred by entering judgment in favor of Atlas and CDI.

¶ 43       The oil that spilled on the highway was loaded into the truck

  at a wellsite operated by Anadarko. In his complaint, Deines

  alleged that Anadarko’s failure to implement various measures to

  ensure the safe loading and sealing of the truck resulted in the oil

  spill.

¶ 44       On appeal, Anadarko says it is entitled to summary judgment

  on the ground that Deines failed to present evidence that

  Anadarko’s implementation of the measures would have prevented




  2 In a short footnote at the end of their answer brief, Atlas and CDI
  argue that we may affirm on the alternative ground that Deines
  “produced zero evidence” that either Atlas or CDI “actually owned
  the truck that spilled the hydrocarbons.” We deem this argument
  insufficiently developed, and we therefore decline to address it. See
  People v. Simpson, 93 P.3d 551, 555 (Colo. App. 2003); see also
  Nat’l Foreign Trade Council v. Natsios, 181 F.3d 38, 60 n.17 (1st Cir.
  1999) (arguments raised only in a footnote or in a perfunctory
  manner are waived), aff’d sub nom. Crosby v. Nat’l Foreign Trade
  Council, 530 U.S. 363 (2000).

                                      21
  the spill. Anadarko, though, accepted Deines’s allegations as true

  for purposes of summary judgment, then argued that, as a matter

  of law, Campa-Borrego’s negligent driving was an unforeseeable

  intervening cause absolving it of liability. Thus, Deines had no

  obligation, at the summary judgment stage, to produce evidence in

  support of his allegations.

¶ 45   We likewise reject Anadarko’s conclusory assertion that its

  alleged negligence occurred at the wellsite and was therefore “too

  far removed and insubstantial” to be the proximate cause of

  Deines’s injuries. Anadarko does not explain further, yet the

  assertion is not self-explanatory.

¶ 46   According to Deines, due to Anadarko’s negligence, the oil was

  not properly loaded into and secured inside the truck and so,

  almost immediately after leaving the wellsite, oil began to leak on to

  the road, culminating (we think, though Anadarko does not say,

  just a short time later and a short distance away) in the release of

  1,000 gallons of oil onto I-76.

¶ 47   Thus, we discern no basis for treating defendants differently

  for purposes of determining whether the rear-end collision

  constitutes an unforeseeable intervening cause as a matter of law.


                                       22
                           III.   Conclusion

¶ 48   The judgment is reversed, and the case is remanded to the

  district court with directions to reinstate the claims.

       JUDGE FOX and JUDGE GROVE concur.




                                    23